Title: From Abigail Smith Adams to Thomas Boylston Adams, 27 December 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



my dear Thomas
Quincy december 27th 1801

I have not written you a Letter for a long time, yet I have not been unthoughtfull of you. My mind is often anxiously engaged for the welfare of my children; when my tongue is Silent, and my pen inactive; Your Brother and Family have been with me ever since their arrival, untill last week when they got into their House in Boston; Mrs Adams has had a very allarming cough and pain in her Breast which confined her almost the whole time she was here, and it has not left her yet, tho she has been both Bled and Blisterd; her frame is so Slender and her constitution so delicate that I have many fears that she will be of short duration; The constant state of anxiety which has harrassed his mind upon her account, has added a weight of years to his Brow, which time alone could not have effected in double the Time Space. Commencing anew the practise of the Law is very far from being agreable to him after a period of seven years in which his attention has been altogether occupied by other objects—yet what is to be done a Helpless Family to provide for; all public employment in its best estate precarious, uncertain, unthankfull, and now disgracefull to a Man of Honour and principle—To dig he cannot; to beg, he disdains.—To what but the profession in which he was bred can he turn his attention? Humiliating as the circumstances are, under which he must commence anew the buisness. Very little buisness of a profitable nature is to be found in Boston where the practise is less lucrative than in most of the other States; I know very well that it has been in compliance with the wishes of your Father that all my Sons Studied Law, but it was contrary to my judgement, and I know it was so to your inclination; I think you would have been more successfully employd in a mercantile Line, but that is now out of the question; the present State of our Country offers no great encouragement to talents, integrity or patriotism; where we are to be whirled, how tossed and Buffetted Time will unfold, but that we are to experience a reverse in the prosperous Situation of our Country is too evident; Have you read in the Washington Federilist Some papers under the Signature of a “Friend of the Constitution” upon the contemplated System of attacking the Judiciary. They are ably and handsomely written, and are from the pen of William Cranch.
I do not know whether I have thanked you for procuring my Ring which was executed quite to my Mind; you will see by the papers that your Father accepted an invitation to dine with those who celebrate Saint Forefathers day, the feast of the pilgrims, and that upon this occasion, they were all “Republicans, all Federilists.” The Lyon and the Lamb sit down together, the Son placed upon the right Hand, and the ex Secretary Tim upon the left; whilst Stephen presided as president of the day, with perfect degage (you must make out the meaning) that brazen effrontery which like Judas could say Hail Master and betray with a kiss. Not so poor Cabot whose conscience accused him of defection & desertion, who saw and felt how wrong a part he had acted; I am sometimes wholy at a loss to know what we are made for? So inconsistant, So proud, arrogant & Selfish as mankind are; and I draw this conclusion, if in this Life only we have hope, then are we of all Beings the most misirable—
“Hope Humbly then, with trembling pinions Soar
Wait the great Teacher death, and God adore.”
The Worscester Farmer has in his tenth Number basely and falsly attacked our NE clergy, but he has pulld a Hornets nest about his Ears that will Sting him in or out of his Senses—He is the most of a slavering Sycophant of any in the pack, or Sect.
avaunt politicks——Well pray inform me of the price current of flower. It has much fallen here. If the best kind is to be had with you at Seven or Eight dollar. or will fall to that, request the Baker to send me two Barrels more—
We all desire to be rememberd with Love respect &c to all our kind Friends—most affectionatly / Your Mother
A Adams